Opinion issued June 18, 2015.




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                          ————————————
                           NO. 01-15-00060-CV
                         ———————————
        DARYL BARNES AND DEMEATRICE GOFF, Appellants
                                    V.
  NATIONAL HOUSING DEVELOPMENT CORPORATION COLONY
                     LLC, Appellee


                  On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-34954


                       MEMORANDUM OPINION
      Appellants, Daryl Barnes and Demeatrice Goff, attempt to appeal from a

September 4, 2014 order granting summary judgment to defendants. We dismiss

the appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to 90 days after the date the judgment is signed if, within 30 days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See id.; TEX. R. CIV. P. 329b(a), (g). The

time to file a notice of appeal may also be extended if, within 15 days after the

deadline to file the notice of appeal, a party properly files a motion for extension.

See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of time is necessarily

implied when an appellant, acting in good faith, files a notice of appeal beyond the

time allowed by rule 26.1, but within the 15-day extension period provided by Rule

26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617–18

(Tex. 1997).

      Here, the trial court signed the final judgment on September 4, 2014, making

the deadline for filing a notice of appeal October 4, 2014. See TEX. R. APP. P.

26.1. A motion for new trial was timely filed, extending the deadline for a notice

of appeal to December 3, 3014. Id. The notice of appeal was not filed until


                                          2
December 31, 2014. Without a timely filed notice of appeal, this Court lacks

jurisdiction over the appeal. See TEX. R. APP. P. 25.1.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), (c); 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Bland, and Brown.




                                          3